Citation Nr: 0024991	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for status post herniated 
disc at L4-5, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
October 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an August 1998 rating action 
that continued a 20 percent disability evaluation for the 
veteran's back disorder.  The veteran expressed his 
disagreement with that decision in November 1998, and a 
statement of the case was issued in January 1999.  The 
veteran perfected his appeal upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in April 
1999.  Thereafter, the veteran appeared at a Travel Board 
hearing conducted by the undersigned at the RO in July 2000, 
and the case was subsequently forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that, at the 
July 2000 hearing, the veteran raised the claim for 
entitlement to a temporary total disability rating for 
convalescence purposes for a period of time following his 
June 1999 back surgery.  This matter, however, has not been 
developed on appeal and, since it is not inextricably 
intertwined with the issue now on appeal, it is not properly 
before the Board at this time.  Therefore, the matter is 
being brought to the attention of the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The evidence of record raises a reasonable doubt as to 
whether the veteran's service-connected status post herniated 
disc, at L4-5, is productive of severe impairment.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a 40 percent evaluation for 
status post herniated disc, at L4-5, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45 Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran seeks to establish a rating in excess of 
that which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992). 

The veteran has asserted that his service-connected herniated 
disc is worse than currently evaluated by the RO, and he has, 
therefore, stated a claim which is well grounded.  With that 
initial burden having been satisfied, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, it appears that all 
relevant treatment records identified by the veteran have 
been obtained, he has been examined on a number of occasions 
in connection with this appeal, and it has not been argued 
that additional relevant evidence as to this issue is 
available.  Accordingly, it is the Board's view that the duty 
to assist the veteran in the development of his claim has 
been accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran was service connected for his low 
back disorder in a January 1996 rating action, at which time 
he was assigned a 20 percent disability evaluation.  That 
decision was based upon a review of the veteran's service 
medical records, as well as the report of an examination 
conducted for VA purposes in 1995.  The evidence showed that 
the veteran had undergone an L4-5 partial hemilaminectomy 
with diskectomy while still in service, and that his post-
service complaints included leg and back discomfort, together 
with cramping-like pain.  VA examination, however, revealed 
that the veteran could straight leg raise bilaterally to 85 
degrees with no complaints of back discomfort.  Range of 
motion studies revealed that flexion was to 80 degrees 
(although with discomfort at 30 degrees), extension was to 30 
degrees, and lateral tilt was to 20 degrees.  Truncal 
rotation was measured to 25 degrees, and sensation was 
described as only slightly decreased in the left postero-
lateral aspect of the veteran's calf.  Muscle strength 
testing was 5/5, and reflexes were described as 2+ with 
augmentation.   

In July 1998, the veteran underwent a routine follow-up 
examination for VA purposes, and it was with the rating 
action ensuing from this examination that the current appeal 
arises.  This July 1998 examination apparently included an 
orthopedic evaluation as well as a neurologic evaluation.  

The orthopedic examination revealed that the veteran 
complained of pain radiating from the back into the left 
lower extremity and into the gonads.  In addition, he 
complained of weakness in his lower back, stiffness, easy 
fatigability, and a lack of endurance.  He also indicated 
that he experienced occasional and intermittent numbness in 
the foot and leg, and that the pain might last for two or 
three days, during which time he would take medication.  The 
veteran stated that this occurred once or twice a week, but 
that, in the lower back itself, the pain was in the nature of 
a constant dull ache.  If he attempted to left more that 15 
pounds, the veteran said he would experience a sharp 
radiating pain, which he would also experience if sitting for 
more than one hour, or if he would run.  It was also noted 
that the veteran worked full time as an accounting technician 
for the Air Force, part time (20 hours per week) as a data 
encoder with the Post Office, and part time (16 hours per 
week) as a toll collector on a turn pike.  

Examination revealed that the veteran could heel and toe walk 
without difficulty.  He had good strength in the lower 
extremities (5/5), and measurements revealed no atrophy.  
Sensation was described as intact, although the veteran had a 
positive straight leg raising on the left at 60 degrees.  
Reflexes were equal, active, and intact.  The veteran could 
also sit with his legs in front of him at 90 degrees without 
any apparent discomfort.  No muscular spasm was noted, and 
flexion was described as to 60 degrees.  Hyperextension was 
to 10 degrees, lateral deviation was to 15 degrees on each 
side, and rotation was to 20 degrees in each direction.  X-
rays revealed degenerative disc disease at L4-L5, and the 
diagnoses entered were post laminectomy to the lumbar spine 
and degenerative disease of the lumbosacral spine.  

The neurologic evaluation revealed that the veteran 
complained of intermittent left lumbar radiculopathy symptoms 
with radiating pain intermittently to the left leg, the left 
groin, and left foot.  There were also complaints of 
occasional numbness and weakness on the left leg.  The 
veteran also indicated that bad weather would aggravate the 
pain, and that sometimes bending, stooping, and sitting for 
long periods would do so, as well.  

The examiner noted that the veteran was employed as a 
technician with the Air Force, and that he also worked part 
time with the Postal Service.  Motor examination revealed 
that the veteran's strength was 5/5, deep tendon reflexes 
were 2+, and ankle jerk was 1+.  There was mild tenderness 
noted on flexion of the lumbar spine, but no paraspinal 
muscle spasm noted.  The straight leg raising test was 
positive to 55 degrees on the left, and there was decreased 
pinprick and light touch sensation on the left lower 
extremity in the L4-L5 distribution.  There was also some 
decreased pinprick sensation in the L5-S1 distribution, 
distally to the left foot.  The veteran could, however, heel 
and toe walk and his gait was described as normal.  The 
diagnosis was left lumbar radiculopathy, and status post 
lumbar laminectomy secondary to herniated disc of L4-L5.  

VA outpatient treatment records, dated between 1997 and 1999, 
were subsequently associated with the claims file.  These 
records were not all generated in connection with treatment 
for the veteran's low back disability, but they did show 
that, in March 1997, the veteran was seen for chronic low 
back pain, and he was apparently instructed in stretching 
exercises.  A May 1998 record included the entry that the 
veteran was working 76 hours per week, and an October 1998 
record revealed that he worked 77 hours per week.  Outpatient 
records dated in February 1999 show that the veteran was seen 
for complaints of back pain, the onset of which was noted to 
have occurred 6 days earlier when he was exiting a car.  At 
that time, his forward flexion was noted to be severely 
limited due to pain, but the range of motion of the back was 
within normal limits in other planes.  

Also in February 1999, the veteran underwent another VA 
examination.  He complained of low back pain, which 
occasionally went down his left leg.  He reported that that 
his pain is relieved by medication.  Physical inspection 
revealed no back tenderness or muscle spasm, negative 
straight leg raising bilaterally, and symmetric deep tendon 
reflexes.  Forward flexion was to 75 degrees, but with pain, 
and extension was to 12 degrees.  Right and left bending was 
to 28 degrees, and bilateral rotation was to 20 degrees.  X-
rays revealed narrowing at the L4-L5 disc space.  The 
diagnosis was status post surgeries for herniated disc in the 
low back, with some back pain. 

Records dated in March 1999 reflect that the veteran's back 
pain was intensifying.  That month, an MRI was performed and 
it revealed post surgical changes with disc degeneration and 
a left posterior paramedian disc herniation at L4-L5, 
resulting in significant left foraminal narrowing and a 
moderate central canal stenosis.  VA records dated in May 
1999 revealed that the veteran was scheduled to undergo 
surgery at the Bethesda Naval Hospital to treat his herniated 
nucleus pulposus with root impingement.  Records from that 
hospital reflect that, on June 16, 1999, the veteran was 
admitted, and that, on the following day, he underwent an L4- 
5 "ray cage fusion."  It is unclear when the veteran was 
discharged following this procedure, but it was noted that he 
was instructed not to undertake any strenuous activity for 
four weeks.  A follow-up treatment record from the same 
hospital, dated July 26, 1999, indicates that the veteran had 
good relief from his pre-operative symptoms, with marked 
improvement in his mobility.  There was still some minimum 
aching in the back that radiated to the groin, but it was 
considered that the veteran was "Doing well."  There was no 
further follow-up scheduled for 6 months.  

VA records, dated in November 1999, show that the veteran 
reported that he was still experiencing back pain, but it was 
less severe, and that he could walk better.  In December 
1999, it was noted that he still had pain in his left groin 
and left leg at times, but that it was significantly better.  
In February 2000, it was recorded that the veteran 
experienced low back pain with forward flexion, and that he 
tried to avoid bending.  

In March 2000, the veteran underwent another examination for 
VA purposes.  The report from this examination discloses that 
he reported he was only working as a toll collector part 
time.  He reported that since service, he only had minor pain 
on and off until February 1999, when the pain increased in 
severity, and prevented him from walking, sitting, standing, 
or working.  Since the June 1999 surgery, the veteran 
reported the presence of low back pain into the left groin, 
and the lateral left lower leg, which was partially relieved 
by medication.  He also reported pain with walking about 
three or four blocks, when bending, lifting and sitting.  He 
also had pain and stiffness in the morning, and reported 
experiencing a pulling sensation in the left groin with 
certain twisting and bending movements.  He said he is unable 
to engage in recreational activities as before, that he is 
unable to do some home maintenance tasks, such as yard work 
or making the bed, and that he has difficulties bending to 
put on shoes and trousers.  

Upon clinical evaluation, the veteran's gait was grossly 
normal, although there was some decreased sensation in the 
left lateral leg and medial aspect of the left foot.  
Complaints of left great toe numbness, however, were 
attributed to a non-service-connected disorder, diabetes.  
Knee and ankle jerks were 2+ bilaterally, and range of motion 
tests revealed that the veteran could forward flex to 
approximately 80 degrees, and extend to 10 degrees.  This, 
however, was apparently accompanied by left side low back 
pain and left groin pain.  There was also mild lumbosacral 
spine paravertebral spasm and groin pain with left straight 
leg raising.  The veteran was able to walk on his heels and 
toes, and, other than left quadriceps strength, which was 5-
/5, motor strength in his lower extremities was 5/5.  There 
was no pain with palpation on the left groin.  The diagnoses 
were "History of low back injury," "S/P [status-post] 
multiple spine surgeries with fusion and hardware 
placement," and "Degenerative joint and disc disease L/S 
[lumbosacral] spine with radiculopathy and spasm."  

At the hearing conducted before the undersigned in July 2000, 
the veteran testified, under oath, that he experiences muscle 
spasm, numbness in his left foot, and radiating back pain 
down his left leg.  He also reported groin pain if he moves 
too fast, or tries to pick something up, and that he can only 
walk for a few blocks without pain, and can lift no more than 
25 pounds.  Bending to tie a shoe would also cause him pain, 
although he did indicate that he works part time (16 hours 
per week) as a toll collector, as well as 15 hours a week as 
a data encoder with the Postal Service.  Despite that 
employment, he indicated that he did not participate in 
household chores, relying instead on his children and wife to 
perform those tasks. He reportedly took medication 3 to 4 
times a week for pain, but said it was not particularly 
useful and that his morning back stiffness was the worst 
period for him.

The veteran's back disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under this code, the condition 
is assigned a 20 percent rating when there is moderate 
impairment, with recurring attacks.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
rating, the highest rating under this code, is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

The available evidence does establish that the veteran has 
experienced back pain and other symptoms such as stiffness, 
easy fatigability, and numbness due to the disability 
throughout the appeal period.  These complaints, however, do 
not appear to have been particularly severe prior to February 
1999, and it does not appear to have interfered much with the 
veteran's activities during that time.  In this regard, we 
note that there is little in the way of complaints recorded 
in outpatient treatment records before February 1999 and, 
indeed, the veteran was apparently working upwards of 77 
hours each week in various jobs through 1998, and apparently 
also in the early part of 1999. 

Clearly, the veteran had an exacerbation of his symptoms in 
mid-February 1999, when it was noted that his forward flexion 
was severely limited due to pain.  Subsequent records reflect 
that the his pain intensified up to the time of his surgery 
in June 1999, after which he reported good relief from his 
pre-operative symptoms with marked improvement in his 
mobility.  Nevertheless, later records show that the veteran 
continued to complain of back pain and, at his VA examination 
in March 2000, this was reported to occur after walking only 
3 or 4 blocks, or when simply bending, lifting, or sitting.  
In addition, while flexion of the veteran's lumbar spine has 
been measured in the range of 60 degrees to 80 degrees 
throughout the appeal period, he reported pain with these 
motions.  Furthermore, both sensation in the leg and leg 
strength appear now to be slightly diminished, and the 
presence of paravertebral muscle spasm was noted following 
the veteran's most recent examination.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the veteran's complaints of discomfort with relatively 
little exertion, the objective evidence of muscle spasm and 
decreased motor strength, as well as the requirement for 
surgical intervention having taken place during the appeal 
period, we are of the view that there is a reasonable doubt 
as to whether the disability picture in its entirety more 
nearly approximates the criteria warranted for a 40 percent 
rating.  Such doubt is to be resolved in favor of the 
claimant.

Granting the veteran every benefit of that doubt, the Board 
finds that the degree of impairment arising from his status 
post herniated disc, at L4-L5, although it does not clearly 
meet all the specified criteria in the regulation, more 
nearly approximates those criteria for a 40 percent 
disability rating, and that, therefore, an increased rating 
for that impairment is warranted.  We further note that the 
evidence does not show symptoms that have been described as 
compatible with sciatic neuropathy, absent ankle jerk, or 
which are productive of little intermittent relief, as would 
warrant a 60 percent schedular evaluation.  

In reaching this decision, the Board also has considered 
other provisions which might provide for a higher evaluation 
with respect to the issue on appeal including 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain (including during flare-
ups, as discussed in DeLuca v. Brown, supra).  In this 
regard, it must be acknowledged that the veteran's statements 
provide evidence of periodic flare-ups of discomfort and 
limitations of mobility that is evidently caused by his low 
back disorder.  At the same time, however, it must be noted 
that the veteran was described as having a normal gait, and 
there is no evidence of muscle atrophy.  In view of this, the 
Board finds that the 40 percent rating assigned by this 
decision contemplates any impairment the veteran may 
experience during a flare-up, and that consideration of the 
provisions of sections 4.40 and 4.45 does not call for the 
assignment of a rating in excess of that level.  

In implementing this decision, the RO will ascertain the 
effective date to be assigned for the increased rating.


ORDER

Subject to the statutes and regulations governing payment of 
monetary benefits, entitlement to an increased rating of 40 
percent for status post herniated disc, at
L4-5, is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

